Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 1 of 8 Pageid#: 16314




                       UNITED STATES DISTRIC COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUÑIZ, MAR-
    CUS MARTIN, NATALIE ROMERO, CHEL-
    SEA ALVARADO, JOHN DOE, and
    THOMAS BAKER,



                           Plaintiffs,

    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD AMER-
    ICA, ANDREW ANGLIN, MOONBASE
    HOLDINGS, LLC, ROBERT “AZZMADOR”
    RAY, NATHAN DAMIGO, ELLIOTT
    KLINE a/k/a ELI MOSLEY, IDENTITY        Civil Action No. :17-cv-00072-NKM
    EVROPA, MATTHEW HEIMBACH, MAT-
    THEW PARROTT a/k/a DAVID MATTHEW
    PARROTT, TRADITIONALIST WORKER          Judge Moon
    PARTY, MICHAEL HILL, MICHAEL            Mag. Judge Hoppe
    TUBBS, LEAGUE OF THE SOUTH, JEFF
    SCHOEP, NATIONAL SOCIALIST MOVE-
    MENT, NATIONALIST FRONT, AUGUS-
    TUS SOL INVICTUS, FRATERNAL ORDER
    OF THE ALT-KNIGHTS, LOYAL WHITE
    KNIGHTS OF THE KU KLUX KLAN, and
    EAST COAST KNIGHTS OF THE KU
    KLUX KLAN a/k/a EAST COAST KNIGHTS


                           Defendants.


           DEEFENDANT SCHOEP’S MOTION FOR INTER DISTRICT
           TRANSFER AND RESPONSE TO COURT’S REQUEST FOR
                   BRIEFING ON TRIAL FEESABILITY
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 2 of 8 Pageid#: 16315




              Defendant Jeff Schoep, by and through counsel, respectfully move the Court

       to transfer this case to a different division within the Western District of Virginia, and

       otherwise respond to the Court’s request for briefing on trial feasibility as follows:

    A. Transfer of trial within the Western District of Virginia

              The local rules of this Court, at Local R. 2(b), provide that “Civil actions for

       which venue is proper in this district must be brought in the proper division as well.

       The venue rules for United States district courts contained in the United States Code

       also apply in determining the proper division in which an action must be filed, so that

       such venue rules are construed as if the terms “judicial district” and “district” were

       replaced with the word “division.”

               28 U.S.C. § 1404 provides, in relevant part, “(a) For the convenience of

        parties and witnesses, in the interest of justice, a district court may transfer any

        civil action to any other district or division where it might have been brought or to

        any district or division to which all parties have consented. (b) Upon motion,

        consent or stipulation of all parties, any action, suit or proceeding of a civil nature

        or any motion or hearing thereof, may be transferred, in the discretion of the court,

        from the division in which pending to any other division in the same district.

               “Intradivisional transfers pursuant to 28 U.S.C. § 1404(b) are discretionary

        transfers subject to the same analysis as under § 1404(a) but apparently judged by a

        less rigorous standard.” Hanning v. New England Mutual Life Ins. Co., 710 F. Supp.

        213, 215 (S.D. Ohio 1989); Johnson v. Burlington-Northern, Inc., 480 F. Supp. 259,

        260 (W.D. Mo. 1979).

               Under § 1404(a), "a district court should consider the plaintiff's choice of

        forum, the convenience [*3] for witnesses, the accessibility of witnesses and other

        sources of proof, the possibility of obtaining a fair trial, and all other considerations
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 3 of 8 Pageid#: 16316




        of a practical nature that make a trial easy, expeditious and economical. At least

        some courts have held that intra-district transfers are subject to a less rigorous

        standard than inter-district transfers, because the courts consider them less

        cumbersome.” White v. ABCO Engineering Corp., 199 F.3d 140, 144 (3rd Cir.

        1999) (addressing the appropriate level of analysis for an inter-district transfer

        under § 1404(a) and an intra-district transfer under § 1404(b)” cited by Whitehead

        v. Pepsi Bottling Grp., Inc., No. WMN-07-3478, 2008 U.S. Dist. LEXIS 132980, at

        *3 (D. Md. Apr. 24, 2008); Ramani v. Genesis Healthcare, Inc., No. GJH-19-3342,

        2021 U.S. Dist. LEXIS 11255, at *3 (D. Md. Jan. 21, 2021).

               District Courts in the Fourth Circuit appear comfortable applying the

        following factors to the issue of transferring a case: 1) Plaintiff's Choice of Venue;

        2) Witness Convenience and Access; 3) Convenience of Parties; and 4) Interest of

        Justice. Ramani at *3.

            a.Plaintiff’s Choice of Venue

               Plaintiffs certainly chose the correct district and division to file their lawsuit.

        Nevertheless, plaintiffs’ choice of forum “is not entitled to great weight if the

        balance of conveniences is strongly in favor of (transferring the case).”

        Cunningham v. Ford Motor Co., 413 F.Supp. 1101, 1106 (D.S.C. 1976); Ruff v.

        Strategic Contract Brands, Inc., Civil Action No. 6:15-cv-5004-BHH, 2016 U.S.

        Dist. LEXIS 106749, at *21 (D.S.C. Aug. 12, 2016). In addition, it appears to

        defendants that at least some of the party plaintiffs no longer live in or near

        Charlottesville VA.

            b.Witness Convenience and Access

               “The convenience of the witnesses is 'perhaps the most important factor' in

        determining whether a transfer of venue should be granted." Ramani at *5.
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 4 of 8 Pageid#: 16317




        “[i]nconvenience of non-party witnesses has more weight than inconvenience of

        party witnesses, who are presumed willing to travel to another forum." Atl. City

        Assocs. No. 2, LLC v. Reale, No. CCB-11-0078, 2011 U.S. Dist. LEXIS 49296 at

        *3 (D. Md. May 9, 2011).

               In this case, it appears that the Court is willing to permit at least some

        witnesses to appear via “zoom” or other electronic means. Given that testimony

        via “zoom” has become well established and accepted in federal civil litigation

        since the advent of Covid lockdowns, it does not appear to Defendant Schoep that

        witness convenience, despite its usual status as “the most important factor”, adds

        anything one way or the other to the issue of transfer within the District.

            c. Convenience of the Parties

               “The convenience of the parties supports transferring a suit when travel to

        the original venue for extended time will cause hardship on [a party].” Ramani at

        *7 (D. Md. Jan. 21, 2021). For the same reason as stated above, the “convenience

        of the parties” does not appear to have any particular relevance to the issue at hand.

            d.Interest of Justice

               "The interest of justice 'is intended to encompass all those factors bearing

        on transfer that are unrelated to convenience of witnesses and parties.'" Cross v.

        Fleet Reserve Ass'n Pension Plan, 383 F. Supp. 2d 852, 857 (D. Md. 2005).

        Among the commonly considered interest of justice factors are the relative

        advantage and obstacles to a fair trial; the other practical problems that make a

        trial easy, expeditious, and inexpensive; and the administrative difficulties of

        court congestion. Ramani at *8 (D. Md. Jan. 21, 2021).

               The underlying facts of this matter were among the most publicized news
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 5 of 8 Pageid#: 16318




           stories of August 12, 2017 all around the county.1 As such, the physical security of

           all participants in this trial should be the main consideration as to the interests of

           justice.

                      It is undeniably a matter of speculation whether or not a “circus

           atmosphere” will materialize once trial begins. Moreover, at the recent “feasibility”

           hearing, Plaintiffs argued that persons wishing to physically protest at the trial can

           just as easily travel anywhere in the Western District as they can to Charlottesville.

           While true, this observation of the Plaintiffs misses the point.

                  It has been reported that Charlottesville authorities failed to intervene in

       criminal activity on August 12, 2017 until the public disorder was so out of hand that

       the planned “Unite the Right” rally was shut down by the police.2 According to an

       independent report, done at the request of the Charlottesville City Counsel, it was

       found that:

                  “officers failed to intervene in physical altercations that took place in areas
                  adjacent to Emancipation Park. VSP directed its officers to remain behind
                  barricades rather than risk injury responding to conflicts between protesters
                  and counter-protesters. CPD commanders similarly instructed their officers not
                  to intervene in all but the most serious physical confrontations. Neither agency
                  deployed available field forces or other units to protect public safety at the
                  locations where violence took place.”

                  “The City was unable to protect the right of free expression and facilitate the
                  permit holder’s offensive speech. This represents a failure of one of
                  government’s core functions—the protection of fundamental rights. Law
                  enforcement also failed to maintain order and protect citizens from harm,
                  injury, and death. Charlottesville preserved neither of those principles on
                  August 12, which has led to deep distrust of government within this
                  community.”3

                  It is explicitly clear that the not only failed to maintain order, but also

       1
         https://www.nytimes.com/2017/08/12/us/charlottesville-protest-white-nationalist.html;
       https://www.cbsnews.com/news/1-dead-19-injured-after-car-plows-into-protesters-in-charlottesville/;
       https://www.washingtonpost.com/news/the-fix/wp/2017/08/12/trump-responds-to-charlottesville-protests/;
       https://www.cnn.com/2017/08/12/us/charlottesville-white-nationalists-rally/index.html
       2
         https://www.usatoday.com/story/opinion/2017/12/04/charlottesville-report-tells-us-what-happens-when-police-
       fail-do-their-job-glenn-reynolds-column/917521001/
       3
         Heaphy, T. (2017). Charlottesville Critical Incident Review. Hunton & Williams.
       https://www.policefoundation.org/wp-content/uploads/2017/12/Charlottesville-Critical-Incident-Review-2017.pdf
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 6 of 8 Pageid#: 16319




       “neither agency [CPD & VSP] deployed available field forces or other units to

       protect public safety.” Charlottesville authorities have remained silent as to how they

       are prepared to ensure the safety and security of both the public and all parties

       involved in this trial.

                    Plaintiffs have expressed their own security concerns regarding trial.

           Defendant Schoep does not call into question the legitimacy of those concerns.

           Rather, Defendant Schoep’s position is that it strains credibility to state that it is

           burdensome to re-tool the security plans for a different courthouse given the

           several months between now and the scheduled start of the trial.

                    If the trial is indeed to be moved, that leaves the question of where to move

           it? As to the physical security issue, Schoep does not have any position on what

           other division may be able to handle the trial as any other location will not suffer

           from the same security concerns as the Charlottesville division. Thus, the issue of

           specifically where to send the trial likely devolves to secondary issues such as

           available space and technological capacity.

                    According to the website of the United States District Court for the Western

           District of Virginia, each division in the Western District has at least one

           technologically capable courtroom.4 However, only two, Roanoke and Lynchburg,

           have more than one technologically competent courtroom. Having more than one

           courtroom available would allow that courthouse to conduct another matter

           requiring modern technology at the same time as this trial thereby meeting the legal

           requirement regarding “court congestion.” As between the two, it appears than

           Lynchburg is about 60 miles closer to Charlottesville than Roanoke and as such, is

           the superior choice for transferee division.

                    Accordingly, Defendant Schoep moves the court to transfer trial
       4
           http://www.vawd.uscourts.gov/programs-services/courtroom-technology.aspx
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 7 of 8 Pageid#: 16320




        of this matter to the Lynchburg division of the Western District of

        Virginia.

           A. Covid

               Defendant Schoep is unable to do more than speculate as to what the public

        health situation will be in October 2021. Nevertheless, it has been observed that

        vaccines have been distributed and America has grown at least familiar with, if not

        accepting of, the public health measures that were imposed. It is the defendant’s

        strong preference, and to our knowledge the Plaintiffs’ are in agreement, that trial

        go forward as scheduled if it is at all possible to do so in October 2021. Defendant

        Schoep prefers that the trial proceed even in the face of renewed lockdowns by the

        observance of whatever reasonable public safety measures are then in force.




       Date: June 11, 2021

                                                 Respectfully submitted,


                                                     /s/ W. Edward ReBrook, IV

                                                  W. Edward ReBrook, IV
                                                  (VSB 84719) The ReBrook
                                                  Law Office
                                                  6013 Clerkenwell Court
                                                  Burke, VA 22015
                                                  Mobile: 571.215.9006
                                                  Email: Edward@ReBrookLaw.com
Case 3:17-cv-00072-NKM-JCH Document 977 Filed 06/11/21 Page 8 of 8 Pageid#: 16321




                                CERTIFICATE OF SERVICE

        I certify the above was served on June 11, 2021 on all ECF participants and
        that parties requiring service by other means were served as follows:


       Robert Ray
       azzmador@gmail.com
       Vanguard America c/o Dillon Hopper
       dillon_hopper@protonmail.com
       Elliott Kline
       eli.f.mosley@gmail.com
       deplorabletruth@gmail.com

       Matthew Heimbach
       matthew.w.heimbach@gmail.com

       Christopher Cantwell
        #00991-509
       US Marion
       4500 Prison Rd.
       PO Box 2000
       Marion IL 62959


                                                     /s/ W. Edward ReBrook, IV

                                                  W. Edward ReBrook, IV
                                                  (VSB 84719) The ReBrook
                                                  Law Office
                                                  6013 Clerkenwell Court
                                                  Burke, VA 22015
                                                  Mobile: 571.215.9006
                                                  Email: Edward@ReBrookLaw.com
